Name: Commission Regulation (EC) NoÃ 2186/2005 of 27 December 2005 amending Regulation (EC) NoÃ 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  tariff policy
 Date Published: nan

 30.12.2005 EN Official Journal of the European Union L 347/74 COMMISSION REGULATION (EC) No 2186/2005 of 27 December 2005 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2005/959/EC of 21 December 2005 on the conclusion of Agreements in the form of an Exchange of Letters between the European Community and Japan and between the European Community and New Zealand, and in particular Article 2 thereof (1), Whereas: (1) Commission Regulation (EC) No 936/97 (2) provides for the opening and administration, on a multiannual basis, of a number of quotas of high-quality beef. (2) As a result of the negotiations between the Community and New Zealand under Article XXIV:6 and Article XXVIII of GATT 1994 for the modification of concessions in the schedules of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia in the course of their accession to the European Union, the Community agreed to incorporate in its schedule for all Member States an increase of 1 000 tonnes of the annual import tariff quota of high-quality beef. (3) Regulation (EC) No 936/97 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 936/97 is amended as follows: 1. Article 1(1) is amended as follows: (a) in the first indent of the first subparagraph, 59 100 tonnes is replaced by 60 100 tonnes; (b) the second subparagraph is replaced by the following: However, the total volume of tariff quotas shall be 59 600 tonnes in the 2005/2006 import year. 2. In Article 2, the point (e) is amended as follows: (a) in the first subparagraph, 300 tonnes is replaced by 1 300 tonnes; (b) the following third subparagraph is added: However, for the 2005/2006 import year the tariff quota shall be 800 tonnes product weight for meat corresponding to the CN codes and the definition referred to in the first and in the second subparagraphs. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) See page 78 of this Official Journal. (2) OJ L 137, 28.5.1997, p. 10. Regulation as last amended by Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10).